DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 12 June 2019, 29 August 2019 and 6 August 2020 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities.  
The claim recites the limitation “1/60 to 10 seconds”. A number should be followed by the corresponding unit. The limitation should be edited to read “1/60 seconds to 10 seconds”.
Applicant is encouraged to avoid the use of the pronoun “which”, as it creates the possibility for ambiguity. 
For example, the limitation “… a redox flow battery which has two electrodes …”, should be edited to read: “a redox flow battery, the redox flow battery having two electrodes …”.
Similarly, the limitation “… the positive electrode electrolyte which is supplied …”, should be edited to read: “… the positive electrode electrolyte supplied …”.
“… the negative electrode electrolyte which is supplied …”, should be edited to read: “… the negative electrode electrolyte supplied …”.

Claims 3 and 4 are objected to because of the following informalities.  
For the purpose of consistency, to maintain clarity and to avoid the use of the pronoun “which”, the limitation “… the electrolyte which is supplied to the positive electrode and the electrolyte which is supplied to the negative electrode…”, should be edited to read: “… the positive electrode electrolyte supplied to the positive electrode and the negative electrode electrolyte supplied to the negative electrode…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the electrolyte" and "the electrode" on line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Power Sources, 294, 305-311, hereinafter Ling.
Regarding claim 1, Ling teaches a redox flow battery. The redox flow battery has a membrane and two electrodes – a positive electrode and a negative electrode. The redox flow battery performs charge and discharge by supplying a positive electrode electrolyte to the positive electrode and by supplying a negative electrode electrolyte to the negative electrode (Section 2 and figure 2).
Ling teaches a method of operating the redox flow battery by pulsing the flow of both electrolytes (Section 3.2 and 4). The pulsing involves alternating a period of flow with a period of no flow (Section 3.2). This is the same as saying that the pressure on the electrolytes is changing periodically. Ling teaches varies modes including 10 seconds on, 5 seconds off and 10 seconds on, 10 seconds off (Section 3.2 and figure 3).

Regarding claim 2, Ling teaches a method of pulsing electrolyte flow from on to off (Section 3.2). This would be equivalent to a pressure amplitude of 100%.
Regarding claim 3, Ling teaches that both electrolytes experience pulsed flow (Sections 2 and 4).
Regarding claim 4, Ling teaches that both electrolytes experience pulsed flow at the same time (Sections 2 and 4). Therefore, the pressure changes of the two electrolytes are synchronized.
Regarding claim 5, Ling teaches a method of pulsing the electrolyte flow. When the flow is being turned on, it would be leaving the corresponding electrode at a constant speed.
Regarding claim 6, Ling teaches a method of pulsing the electrolyte flow (Section 3.2). This includes a sub-step of applying pressure and a sub-step of not applying pressure.
Regarding claim 7, Ling teaches a method of pulsing the electrolyte flow (Section 3.2). This includes a sub-step of applying pressure and a sub-step of applying no pressure. A pressure of zero is lower than the pressure applied to cause flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724